Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/20 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The term “substantially" in claim #18 and 20 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim #18 currently states, “first gate structure is substantially aligned laterally with a bottom of the first portion of the second gate structure”
Claim #20 currently states, “a top of the first gate structure is substantially aligned laterally with a top of the second gate structure”.
Correction to the matter is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1, is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Kitamura et al., (U.S. Pub. No, 2005/0051834), hereinafter referred to as "Kitamura".

Kitamura shows, with respect to claim #1, as shown in figure 2A below, a semiconductor device comprising a substrate (fig. 2A, item 11) having multiple active area (fig. #2A, item 12, element/transistor formation region), source and drain regions (fig. #2a, item 14a-c),  an isolation/insulation structure (fig. #2A, item 23, 31) which surrounds the active area of the substrate and a gate structure (fig. #2A, item 26) across the active area of the substrate, wherein the isolation structure (fig. #2A, item 23, 31) has a first portion (fig. #2A, item FP) under the gate structure (fig. #2A, item 26) consisting of a top surface (fig. 2a, item FP) in contact with the gate structure wherein the top surface is lower than the top surface of the second portion (fig. 2A, item SP) (paragraph 0034-0037).



[AltContent: textbox (First portion under gate structure 26: “FP”)][AltContent: arrow][AltContent: oval][AltContent: textbox (Fig. 2A)][AltContent: textbox (Gate Structure: “GS”)][AltContent: arrow][AltContent: textbox (Active area’s top surface: “AA”)][AltContent: arrow][AltContent: textbox (Second portion adjacent gate structure 26: “SP”)][AltContent: oval][AltContent: arrow][AltContent: textbox (Active area’s sidewalls: “AS”)][AltContent: arrow][AltContent: connector][AltContent: ]
    PNG
    media_image1.png
    359
    407
    media_image1.png
    Greyscale



Kitamura shows, with respect to claim #2, as shown in figure 2A above, a upper gate insulating film (fig. #10, item 23) may be formed at least on the exposed surfaces of the polysilicon film (fig. #10, item 22) to create a convex structure (fig. #2A, item FP) (paragraph 0047)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #3 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al., (U.S. Pub. No, 2005/0051834), hereinafter referred to as "Kitamura" and in view of Chang et al., (U.S. Pub. No. 2013/0087837), hereinafter referred to as "Chang".

Kitamura substantially shows the claimed invention as shown in the rejection above. 
Kitamura fails to show, with respect to claim #3, a device further comprising: an etching stop layer having a first portion extending along sidewalls of the gate structure and a second portion extending along the top of the second portion of the isolation structure.

Chang teaches, with respect to claim #3, a device further comprising a CESL (fig. #4, item 136) covering the sidewalls (fig. #4, item 126) (paragraph 0025), the gate structure (fig. #4, item 120, 122) (paragraph 0015), and the isolation (STI) area (fig. #4, item 106) (paragraph 0012).

claim #3, a device further comprising: an etching stop layer having a first portion extending along sidewalls of the gate structure and a second portion extending along the top of the second portion of the isolation structure, into the method of Kitamura, with the motivation this allows the fabricating of a metal gate CMOS device with dual work function metal layers, as taught by Boyed.

//

Claim #4 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al., (U.S. Pub. No, 2005/0051834), hereinafter referred to as "Kitamura" as modified by Chang et al., (U.S. Pub. No. 2013/0087837), hereinafter referred to as "Chang" and in further view of Kim et al., (U.S. Pub. No. 2014/0191312), hereinafter referred to as "Kim".

Kitamura as modified by Chang substantially shows the claimed invention as shown in the rejection above. 
Kitamura as modified by Chang, fail to show, with respect to claim #4, a device wherein a bottom of the gate structure is lower than a bottom of the etching stop layer.

Kim teaches, with respect to claim #4, a device further comprising a etch stop layer layer (fig. #2h, item 52) (paragraph 0056) with a bottom surface higher than the bottom surface of the gate electrode (fig. 2h, item G) (paragraphs 0043).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, a device wherein a bottom of the gate structure is lower than a bottom of the etching stop layer, into the method of Kitamura as modified by Chang, with the motivation this allows the gate stack to extend down the sidewalls of the channel while maintaining a engulfing position between the isolation layers, as taught by Kim.


///

Claim #5, 7, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al., (U.S. Pub. No, 2005/0051834), hereinafter referred to as "Kitamura" and in view of Lin et al., (U.S. Pub. No. 2009/0047766), hereinafter referred to as "Lin".

Kitamura substantially shows the claimed invention as shown in the rejection above. 
Kitamura fails to show, with respect to claim #5, 7 and 9, a device wherein the gate structure comprises a gate electrode and a gate spacer extending along sidewalls of the gate electrode, and a bottom of the gate electrode is lower than a bottom of the gate spacer.

Lin teaches, as shown in figure 7A below, with respect to claim #5, 7 and 9, a device further comprising a gate electrode consisting of a gate structure (fig. #7, item 28, 32, 34, 36, 38) (paragraph 007, 0021), gate spacer (fig. 7A, item 30, 46) extending along the sidewalls of the (paragraph 0021, 0024) wherein the bottom gate structure (Fig.7A, item LP) is lower than the spacers . 
[AltContent: textbox (Fig. 7A)][AltContent: arrow][AltContent: textbox (Lowest point of the gate structure interface; LP)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Isolation structure: 12)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Spacer: 30, 46)][AltContent: textbox (Gate structure: item 28, 32, 34, 36, 38)][AltContent: arrow]
    PNG
    media_image2.png
    475
    510
    media_image2.png
    Greyscale



It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, 7 and 9, a device wherein the gate structure comprises a gate electrode and a gate spacer extending along sidewalls of the gate electrode, and a bottom of the gate electrode is lower than a bottom of the gate spacer, into the method of Kitamura, with the motivation this allows the control of the following deposited layers as well as the isolation from unwanted electron flow, as taught by Lin.

Kitamura fails to show, with respect to claim #8, a device wherein the gate structure comprises a gate electrode having a first portion lower than the top of the second portion of the isolation structure and a second portion higher than the top of the second portion of the isolation structure, and a width of the first portion of the gate electrode is smaller than a width of the second portion of the gate electrode.

Lin teaches, as shown in figure 7A below, with respect to claim #8, a device further comprising a gate electrode consisting of a gate structure (fig. #7, item 28, 32, 34, 36, 38) (paragraph 007, 0021), gate spacer (fig. 7A, item 30, 46) extending along the sidewalls of the gate structure (paragraph 0021, 0024) wherein the bottom gate structure (Fig.7A, item LP) is lower than the spacers, with a channel (fig. #3, item 26) has a rounded/convex bottom shape (paragraph 0020) and the resulting gate structure (fig. #7, item 28, 32, 34, 36, 38) extends both above and below the top surface of the isolation structure (fig. #7, item 12) (paragraph 007, 0021). 


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, a device wherein the gate structure comprises a gate electrode having a first portion lower than the top of the second portion of the isolation structure and a second portion higher than the top of the second portion of the isolation structure, and a width of the first portion of the gate electrode is smaller than a width of the second portion of the gate electrode, into the method of Kitamura, with the motivation this allows the control of .

Allowable Subject Matter
Claim #6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim #6
A gate dielectric layer between the gate electrode and the isolation structure, and a bottom of the gate dielectric layer is lower than the top of the second portion of the isolation structure

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising wiring substrate, terminals on multiple surfaces and sealing a substrate within a cavity, (Kitamura et al., 2005/0051834);  Lin et al.,. 2009/0047766; Chang et al., 2013/0087837), it fails to teach either collectively or alone, wherein preparing a first mold having a plurality of suction holes and a second mold having a cavity and being opposite the first mold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #10-17 are allowed.
Claim #10 
A bottom of the second portion of the second gate structure faces the isolation structure, and the bottom of the second portion of the first 13gate structure is lower than the bottom of the second portion of the second gate structure.

Allowable Subject Matter
Claim #18 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 18-20 are allowed
Claim #18
A second portion over the isolation structure, wherein a bottom of the first portion of the first gate structure is substantially aligned laterally with a bottom of the first portion of the second gate structure, and a bottom of the second portion of the first gate structure is lower than a bottom of the second portion of the second gate structure

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./

05/06/2021

/ZANDRA V SMITH/            Supervisory Patent Examiner, Art Unit 2816